Exhibit 10.22

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

LICENSE AGREEMENT

This LICENSE AGREEMENT (“Agreement”), dated as of February 2, 2005 (“Effective
Date”), is entered into by and between Baxter Healthcare S.A., a corporation
organized under the laws of Switzerland (“BHSA”), Baxter Healthcare Corporation,
a company organized under the laws of Delaware (“BHC”) (BHSA and BHC are
collectively referred to as “Baxter”) and Cerus Corporation, a company organized
under the laws of Delaware (“Cerus”). Baxter and Cerus, as corporations, are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

WHEREAS, Baxter and Cerus have developed technology for the inactivation of
pathogens in blood and blood components (the “INTERCEPT Blood System”).

WHEREAS, BHC and Cerus are parties to a Development, Manufacturing and Marketing
Agreement, dated as of December 10, 1993, as amended to the date hereof (the
“Platelet Agreement”) relating to products referred to herein as the “Platelet
System”, and to a Development, Manufacturing and Marketing Agreement, dated
April 1, 1996, as amended and restated June 30, 1998, as further amended to the
date hereof, (the “RBC/FFP Agreement”) relating to products referred to herein
as the “Plasma System” and the “RBC System”;

WHEREAS, Baxter, owns or has rights in certain proprietary Licensed Materials,
Licensed Patents and Licensed Know-How (all as hereafter defined) relating to
the INTERCEPT Blood System.

WHEREAS, contemporaneously with the effectiveness of this License Agreement, the
Parties are entering into a Restructuring Agreement (the “Restructuring
Agreement”) and other “Concurrent Agreements” (as defined therein) including a
Manufacturing and Supply Agreement (the “Manufacturing and Supply Agreement”)
whereby Baxter will manufacture and supply finished goods, sub-assemblies,
components and raw materials for the production of the INTERCEPT Blood System
and related products on the terms and conditions set forth in that agreement.

WHEREAS, the Parties have previously entered into a Commercialization Agreement
and related agreements with BioOne Corporation (“BioOne”) whereby rights and
obligations to commercialize the INTERCEPT Blood System for Platelets and the
Intersol Solution (as defined herein) in certain countries of Asia were
transferred to BioOne, on the terms and conditions set forth in those
agreements.

NOW, THEREFORE, in consideration of the premises and the covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows.

 

1



--------------------------------------------------------------------------------

Article 1

Definitions

In this Agreement, the following terms have the meanings specified or referred
to in this Article 1 and shall be equally applicable to both the singular and
plural forms. The words “including”, “includes” and “include” shall be deemed to
be followed by the phrase “without limitation”, unless the context clearly
dictates otherwise. Any agreement, schedule, attachment or exhibit referred to
herein shall mean such agreement, schedule, attachment or exhibit as amended,
restated, supplemented or modified from time to time to the extent permitted by
the applicable provisions of this Agreement. Reference to any statute or
regulation means such statute or regulation as amended at the time and from time
to time and includes any successor statute or regulation. The definitions of
Conversion Kit, INTERCEPT Illuminator, Intersol Solution, Plasma Sets, Plasma
Systems, Platelet Sets, Platelet Systems, RBC Equipment, RBC Sets, RBC Systems,
Residual Products, Storage Solution Containers and Systems include all
improvements and modifications to current and future products developed,
produced, marketed or sold to accomplish a similar purpose to the defined items.
Unless otherwise stated, references to recitals, articles, sections, paragraphs,
schedules and exhibits shall be references to recitals, articles, sections,
paragraphs, schedules and exhibits of this Agreement.

“Affiliate” means, with respect to any Person, at the time in question, any
other Person controlling, controlled by or under common control with such
Person. For purposes of this definition, “control” shall mean (a) in the case of
corporate entities, direct or indirect ownership of any of the stock or shares
having the right to vote for the election of a majority of directors, (b) in the
case of non-corporate entities, direct or indirect ownership of any of the
equity interest with the power to direct the management and policies of such
non-corporate entities.

“Assigned Patents” means those Patents assigned to Cerus under a Patent
Assignment entered into between the Parties pursuant to Section 2.6 of this
Agreement.

“BioOne Territory” means the following countries: Japan, China (including all
Special Administrative Regions), Taiwan, South Korea, Thailand, Vietnam and
Singapore, except as rights to any such countries shall revert to Baxter and
Cerus from BioOne Corporation.

“Commercialization Rights” means, as to a particular country or region, (a) as
to Baxter, the right and responsibility to market, distribute and sell the
Platelet System pursuant to the Platelet Agreement, and the Plasma System
pursuant to the RBC/FFP Agreement (and as further provided under the
Restructuring Agreement), in that country or region; or (b) as to Cerus, all
rights of Cerus under the Restructuring Agreement and Concurrent Agreements upon
termination of Baxter’s Commercialization rights in that country or region. For
the purposes of this agreement, references to termination of Baxter
Commercialization Rights, or to Cerus gaining Commercialization Rights, in a
particular country or region means that licenses and related rights have been
released and relinquished to Cerus pursuant to Section 4 of the Restructuring
Agreement, under the Platelet Agreement or the RBC/FFP Agreement as the case may
be.

“Conversion Kit” means a disposable set having Intersol Solution which permits
the preparation of single donor platelets collected on a non-Baxter apheresis
collection platform to interface with the Platelet System.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

“ESOL Solution” means a proprietary red blood cell storage solution, also known
as erythrosol in all formulations thereof.

“Field of Use” means (a) the inactivation or reduction of pathogens for the
decontamination of all blood cells and blood components, including inactivation
of pathogens in whole blood, and (b) the inactivation of leukocytes or reduction
of leukocyte activity through nucleic acid binding.

“INTERCEPT Illuminator” means a proprietary illumination device, including
operating software and data management system including source code for each,
developed for use with Platelet Sets and Plasma Sets.

“Intersol Solution” means a proprietary platelet storage solution currently sold
under the trademark “Intersol” in all formulations thereof.

“Licensed Know-How” means all information necessary to manufacture and packaging
of the Products.

“Licensed Materials” means all designs, specifications, know-how, regulatory
data, software used in connection with the Products, including the data
management system (IDMS) and source code of such software (including source code
used to maintain and upgrade the software), owned by or licensed to Baxter that
are required to manufacture, obtain regulatory approval, market and sell the
Products, including all Product Specifications, all advertising, educational and
promotional materials for the INTERCEPT Blood System, in each case as the same
may be updated or otherwise amended from time to time.

“Licensed Patents” means all Patents owned or licensed by Baxter during the
Term, including any patents acquired after the Effective Date, that absent a
license would prohibit a Person from making, having made, assembling, packaging,
using, selling, offering for sale, distributing, importing and exporting the
Products in the Territory, including expressly, but without limitation, the
Patents set forth in Exhibit A. With respect to Patents jointly owned by Baxter
and Cerus, “Licensed Patents” refers to Baxter’s interest in such Patents.
Without limiting the foregoing, “Licensed Patents” includes all Patents on
inventions embodied in or useful to manufacture Products, or constituting
methods of use relating to Products, as the Products, prototypes and designs
have been developed by the Parties pursuant to the Platelet Agreement and the
RBC/FFP Agreement, and as they may be further developed or modified during the
Term, not limited to development under such agreements. Notwithstanding the
foregoing, Licensed Patents excludes the rights and licenses expressly excluded
in Section 2.4 hereof.

“Net Sales” means the gross amount invoiced by Cerus, Affiliates or sublicensees
(if applicable to a sublicense pursuant to Section 5.1(b), 5.2(b), 5.3(b) or
5.4(b)) upon the first sale of a Royalty- Bearing Product under the Licensed
Patents to a third party who is not Cerus’ Affiliate, less the following to the
extent not already reflected in the invoice price: (i) actual credits from
customers and/or resellers for damaged, out-dated, rejected or returned Product;
(b) actual freight and insurance costs incurred in transporting Products to
customers; and, (c) actual sales taxes and taxes or governmental charges
incurred in connection with the exportation or importation of the

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

Products. If Cerus has reduced the price of the Products as a result of other
consideration paid by the purchaser of the Products, then Net Sales shall be
increased to reflect the amount that Cerus would have received for the sale for
such Products absent such consideration.

“Patent” means any patent or patent application issued or filed in the
Territory, including any continuation, continuation-in-part, re-examination,
patent by addition, inventor’s certification, Supplemental Protection
Certificate, patent term extension, division, provisional, renewal, reissue,
patent disclosure, substitution, and any related improvement.

“Person” means an individual, corporation, limited liability company,
partnership, sole proprietorship, joint venture, or other form of organization
or governmental agency or authority.

“Plasma Products” means Plasma Systems.

“Plasma Sets” means disposable processing sets, including without limitation,
single unit and jumbo configurations, for inactivation of pathogens in plasma
components of blood, containing the raw material amotosalen (“S-59”) or other
psoralen compounds.

“Plasma System” means Plasma Sets and INTERCEPT Illuminators.

“Plasma Territory” means those countries or regions in which Cerus gains
Commercialization Rights for the Plasma System pursuant to the Restructuring
Agreement.

“Platelet Product” means Platelet Systems, Conversion Kits and Storage Solution
Containers.

“Platelet Sets” means disposable processing sets for the inactivation of
pathogens in platelet components of blood, containing the raw material
amotosalen (“S-59”) or other psoralen compounds.

“Platelet Systems” means the Platelet Sets and INTERCEPT Illuminators.

“Platelet Territory” means those countries or regions in which Cerus gains
Commercialization Rights for the Platelet System pursuant to the Restructuring
Agreement.

“Products” means Platelet Products, Plasma Products, RBC Products and Residual
Products.

“Product Specifications” has the meaning set forth in the Manufacturing and
Supply Agreement, as may be revised by Baxter and Cerus thereunder, from time to
time.

“RBC Equipment” means dosing and mixing devices and incubator and compound
removal devices for use in connection with RBC Sets.

“RBC Products” means RBC Systems, ESOL Solution and Storage Solution Containers.

“RBC Sets” means disposable processing sets for inactivation of pathogens in the
red blood cell components of blood, containing the raw material S-303 or other
nucleic acid-binding compound.

“RBC System” means RBC Sets and RBC Equipment.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4



--------------------------------------------------------------------------------

“RBC Territory” means all parts of the world.

“Residual Products” means any products within the Field of Use that are not
included within the definition of Platelet Products, the Plasma Products or RBC
Products.

“Residual Product Territory” means all parts of the world.

“Royalty-Bearing Products” means Products covered by the Licensed Patents or the
Assigned Patents, without which Cerus would be prohibited from making, having
made, assembling, using, selling, offering for sale, distributing, importing and
exporting the Products in the Territory.

“Royalty Period” for each Product is defined in Section 6.3 hereof.

“Storage Solution Containers” means containers for blood component storage
solution and methods and devices for connecting or integrating such containers
into blood component pooling sets and blood component collection kits or other
components for interface with a System.

“Systems” means the Platelet Systems, the Plasma Systems and the RBC Systems.

“Territory” means (a) as to Platelet Products, the Platelet Territory, (b) as to
Plasma Products, the Plasma Territory, (c) as to RBC Products, the RBC Territory
and (d) as to Residual Products, the Residual Territory, in each case as such
Territory shall accrete from time to time as to particular Products pursuant to
the Restructuring Agreement.

“Transition Services Agreement” means the Transition Services Agreement entered
into concurrently with this Agreement whereby Baxter will provide certain
transition services to Cerus following Termination, as such term is defined in
the Restructuring Agreement.

Article 2

License Grant; Process for Assigned Patents

2.1 License Grant. Subject to the terms and conditions of this Agreement, Baxter
hereby grants to Cerus and its Affiliates, solely in the Field of Use:

 

  (a) an exclusive (even as to Baxter) royalty-bearing right and license under
the Licensed Patents and Licensed Know-How to make, have made, assemble, use,
sell, offer for sale, distribute, import and export:

 

  (i) Platelet Products solely for sale in the Platelet Territory;

 

  (ii) Plasma Products solely for sale in the Plasma Territory;

 

  (iii) RBC Products solely for sale in the RBC Territory; and

 

  (iv) Residual Products solely for sale in the Residual Territory; and

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5



--------------------------------------------------------------------------------

  (b) a nonexclusive, royalty-bearing right and license to use, reproduce,
display, translate, distribute copies of, and to modify and create derivative
works of the Licensed Materials within the respective parts of the Territory set
forth in Clause 2.1(a).

This license will be registered with authorities in the Territory, to the extent
such registrations are permitted. Cerus shall bear the costs and responsibility
of registering the license. From time to time during the term of this Agreement,
Baxter agrees to execute and deliver to Cerus such documents as requested by
Cerus or any authority in the Territory in order to effectively register the
grant of the rights hereunder to Cerus.

2.2 Right to Sublicense. Pursuant to the license rights granted to Cerus in
Article 2, Baxter also grants to Cerus the right to sublicense its rights under
Section 2.1 to third parties, solely to make, have made, assemble, use, sell,
offer for sale, distribute, import and export the Products, and to use,
reproduce, display, translate, distribute copies of, and to modify and create
derivative works of the Licensed Materials, in the respective parts of the
Territory set forth in clause 2.1(a) under the Licensed Patents, Licensed
Know-How and Licensed Materials as necessary to allow the sublicensee to
exercise the sublicense granted herein. Any sublicense shall be at least as
protective of Baxter and its intellectual property, including the Licensed
Patents, Licensed Know-How and the Licensed Materials, as the terms and
conditions of this Agreement.

2.3 Reservation of Rights. Notwithstanding anything to the contrary set forth
herein, Baxter shall retain all the rights necessary for Baxter to perform its
obligations under (a) the Manufacturing and Supply Agreement, including the
rights to manufacture, sell and supply the Manufactured Products (as defined
therein) to Cerus under the terms and conditions of that agreement and (b) the
Manufacturing and Supply Agreement with BioOne, dated as of June 28, 2004 (the
“BioOne Manufacturing Agreement”), including the rights to manufacture, sell and
supply the Manufactured Products (as defined therein) to BioOne under the terms
and conditions of that agreement. All rights in and to the Licensed Materials
and the Licensed Patents not specifically granted herein are reserved by Baxter.
The license granted to Licensed Materials does not restrict any rights
previously granted by Baxter to [ * ] under the [ * ] entered into as of [ * ],
as amended effective [ * ], to [ * ] under the Supply Agreement entered into as
of [ * ], and to [ * ]. under the Supply Agreement entered into as of [ * ].
Baxter has provided Cerus with true and correct copies of each such agreement
and all amendments, modifications thereto to the date of this Agreement. Nothing
herein shall restrict or prohibit Baxter from manufacturing, having
manufactured, assembling, using, selling, offering for sale or distributing the
Products or otherwise utilizing the Licensed Patents and Licensed Materials with
respect to particular Products outside of the Territory that relates to such
Products. Baxter retains the exclusive right to manufacture its platelet
collection disposable kits with INTERSOL solution containers for sale in the
Territory.

2.4 Exclusion of Rights. Baxter does not grant to Cerus and its Affiliates the
right or license to make or have made (a) Baxter’s proprietary [ * ],
(b) Baxter’s proprietary technology relating to [ * ], (c) Baxter’s [ * ]. The
availability and access of these items to and by Cerus as well as other
sub-assemblies, components, and raw materials of the Products are provided for
in the Manufacturing and Supply Agreement. It is understood that, as to
amotosalen (“S-59”) and S-303, Cerus is the owner of the proprietary rights in
such compounds and, pursuant to the Restructuring

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6



--------------------------------------------------------------------------------

Agreement, Baxter has relinquished its license in such compounds in the
Territory. Accordingly, no license to those compounds is granted under this
Agreement. The license hereunder shall not cover any Patent rights to make, have
made, assemble, use, sell, offer for sale, distribute, import or export [ * ],
except as provided below, it being understood and agreed that, as co-owner of
the Patents respecting [ * ], Cerus has the right independently to exercise such
rights, and grant licenses thereto, without accounting to Baxter otherwise than
as provided herein. Cerus, however, agrees not to provide [ * ] to customers, or
license it to any Person for use by customers, unless Baxter at any time ceases
to make available to customers generally, or fails to provide reasonable
assurances to Cerus of its commitment to continue to make available to customers
generally, [ * ]. In such event, as to [ * ], Cerus’ shall gain the license
rights stated in Section 2.1(a) as if Intersol Solution were expressly
referenced in such Section. Baxter agrees not to license Patent Rights or
Know-How relating to the [ * ] to any third Persons without Cerus’ prior written
consent. As to the compound adsorption devices (CADs) employed in the Systems,
Cerus acknowledges that the proprietary rights in certain elements of the CADs,
such as the beads and matrix, are owned by third Persons. Accordingly, no
license to those elements is granted under this Agreement. The license under
this Agreement does, however, cover any elements of the CADs that are
proprietary to Baxter, including the plastic housing of the CAD for the Plasma
System. Cerus and its Affiliates shall have the right to contract directly with
Baxter’s suppliers in the event Baxter cannot supply all requirements of Cerus,
its Affiliates and sublicensees for CADs or other components, or in the event
that Cerus elects to have such CADs or other components manufactured directly
for Cerus by the third-party supplier in order to achieve a lower cost or
superior quality that can be obtained through Baxter.

2.5 Process for Assigned Patents. It is understood that Baxter has concluded
that the Licensed Patents potential have applications outside the Field of Use,
and accordingly is licensing, rather than assigning, those patents to Cerus.
Should Baxter subsequently determine that any of such patents have application
solely within the Field of Use, Baxter may elect to assign such patents to
Cerus, subject to Cerus’ acceptance of such assignment, which will not be
unreasonably withheld. Any patents so assigned are referred to in this Agreement
as “Assigned Patents.” Any such assignment will be made pursuant to a mutually
agreed upon patent assignment agreement, referred to in this Agreement as a
“Patent Assignment.”

Article 3

Delivery of Licensed Materials; Licensed Patents Prosecution and Maintenance

3.1 Delivery. Within [ * ] days of the execution of this Agreement, Baxter shall
deliver to Cerus a current copy of the Licensed Patents. Within [ * ] days of
the execution of this Agreement, Baxter shall deliver to Cerus a current copy of
the Licensed Materials in such form and format as the Parties may agree. Baxter
will provide Cerus with any updates and other amendments of the Licensed
Materials promptly, and in no event later than [ * ] days, after their creation.
Within [ * ] days of the execution of this Agreement, Baxter shall deliver to
Cerus all prototypes, models, mock-ups of the RBC Equipment and RBC Sets, and
single unit CAD for the Plasma System, in all configurations in Baxter’s
possession and component lists therefor.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7



--------------------------------------------------------------------------------

3.2 Obtaining Issued Licensed Patents. Baxter shall continue to prosecute and
pay all fees, expenses and taxes necessary to obtain issued Licensed Patents for
those that are pending or may be filed in the future but have yet to issue in
the Territory. Exhibit A shall be updated by Baxter from time to time to
indicate the status of such filings. Baxter will provide Cerus with
documentation covering prosecution decisions relating to pending applications
for Licensed Patents prior to submission with appropriate patent office or
examiner. Cerus may comment on such decisions within [ * ] days of receipt of
such documentation. Baxter will take Cerus’ comments into consideration, but
Cerus’ approval of such decision is not required for Baxter to continue with the
prosecution of the subject pending application.

3.3 Maintaining Licensed Patents. Baxter shall maintain at its expense issued
Licensed Patents in the Territory. Baxter shall provide Cerus all documentation
relating to the prosecution and maintenance of all Licensed Patents. If a
Licensed Patent becomes an Assigned Patent, Baxter will cease to have any
obligation to maintain such patent.

3.4 Ownership.

 

  (a) Baxter shall own all right, title and interest, or joint title and
interest together with Cerus, as applicable, in and to: (i) the Licensed
Materials and the Licensed Patents, and all future inventions and discoveries
that are discovered, made, conceived or reduced to practice solely by Baxter
(and joint rights to any of the same it jointly makes, conceives or reduces to
practice), and any derivative works of Baxter thereof; and (ii) all of its
Confidential Information (as defined in Section 4.1).

 

  (b) Cerus shall own all right, title and interest in and to, (i) all future
inventions and discoveries that are discovered, made, conceived or reduced to
practice solely by Cerus, including those which are improvements of the Licensed
Patents and works which are derivative works of the Licensed Materials (and
joint rights to any of the same it jointly makes, conceives or reduces to
practice); and (ii) all of its Confidential Information (as defined in
Section 4.1).

3.5 Cooperation. Each Party shall execute any documents of registration of
proprietary or other rights reasonably requested by another Party and shall
perform any and all further acts deemed necessary or desirable by a Party in
order to confirm, exploit or enforce the provisions of this Article. If a Party
fails to do so within [ * ] days of another Party’s reasonable request, and the
Party failing to execute such document does not promptly object (within such
time period) to the execution of other documentation, such Party hereby
authorizes the other Party and its agents and/or representatives to execute all
such documents in such Party’s name and on such Party’s behalf, including filing
and/or recording such documents in appropriate governmental or administrative
offices anywhere throughout the Territory.

Article 4

Confidentiality

4.1 Confidential Information. All information and materials containing
information provided by any Party to another relating to this Agreement,
including but not limited to customer requirements, lists, preferences and
methods of operation, the technology, any know-how, data,

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8



--------------------------------------------------------------------------------

process, or technique of any Party relating to such Party’s products, and any
research project, work in process, future development, scientific, engineering,
or manufacturing information, know-how, designs, drawings, management
information reports and other computer-generated reports, financial information,
pricing policies and details, details of contracts, operational methods, plans
or strategies, business acquisition plans, and the business affairs of such
Party, whether in oral, graphic or written form, as the case may be, are and
shall be treated as confidential, provided such information and materials are
clearly marked as “confidential” and, if verbal, are specified as “confidential”
at the time of disclosure and reduced to writing and marked “confidential”
within [ * ] days after disclosure (“Confidential Information”). Among other
things, Confidential Information shall include confidential or proprietary
information or materials of third Persons and the Parties’ respective
Affiliates, that are in the possession of one of the Parties and provided
pursuant to this Agreement. It is understood and agreed that the Systems have
been co-developed by Cerus, which may disclose or use information concerning the
Systems as it deems appropriate in the exercise of its rights under this
Agreement; provided that information concerning Baxter’s proprietary plastics
formulations and radio frequency heat sealing processes shall remain the
Confidential Information of Baxter.

4.2 Obligations. Except as expressly authorized by prior written consent of the
disclosing Party, the receiving Party shall:

 

  (a) limit access to any Confidential Information of the disclosing Party
received by it to its Affiliates’, sublicensees’ and distributors’ employees,
agents, representatives, and consultants who have a need-to-know in connection
with this Agreement and the rights and obligations of the Parties hereunder, and
who are under appropriate non-use and non-disclosure restrictions which are at
least as restrictive as those set forth herein;

 

  (b) safeguard all Confidential Information of the disclosing Party received
using a reasonable degree of care, but not less than that degree of care used by
the receiving Party in safeguarding its own similar information or material; and

 

  (c) use the Confidential Information of the disclosing Party only for the
purposes and in connection with the performance of such Party’s obligations set
forth in this Agreement.

4.3 Exceptions to Confidentiality. Notwithstanding Section 4.2, the Parties’
obligations of confidentiality and non-use shall not apply to any particular
information or materials that the receiving Party can demonstrate:

 

  (a) was, at the time of disclosure to it, in the public domain;

 

  (b) after disclosure to it, is published or otherwise becomes part of the
public domain through no fault of the receiving Party;

 

  (c) was received after disclosure to it from a third party who had a lawful
right to disclose such information or materials to it;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9



--------------------------------------------------------------------------------

  (d) was required to be disclosed to any regulatory body having jurisdiction
over the receiving Party or any of its respective Affiliates, sublicensees or
customers;

 

  (e) that disclosure is necessary by reason of applicable legal, accounting or
regulatory requirements beyond the reasonable control of the receiving Party; or

 

  (f) is subsequently developed by the receiving Party independently of the
information received from the disclosing Party.

In the case of any disclosure pursuant to Sections 4.3(d) or 4.3(e), to the
extent practical, the receiving Party shall notify the disclosing Party in
advance of the required disclosure and shall use commercially reasonable efforts
to assist the disclosing Party in obtaining a protective order, if available,
covering such disclosure. If such a protective order is obtained, such
information and materials shall continue to be deemed to be Confidential
Information.

Notwithstanding Section 4.2, Cerus shall have the right to disclose Confidential
Information of a disclosing Party to its attorneys, accountants, actual or
potential sources of financing, and actual or potential investors, acquirers or
collaborators under appropriate non-use and non-disclosure restrictions which
are at least as restrictive as those set forth herein.

4.4 Use of Certain Information. Except as otherwise set forth in this Agreement
or the Manufacturing and Supply Agreement, no Party shall, without the
appropriate Party’s prior written consent, use the names, service marks or
trademarks of another Party as trademarks or to suggest any affiliation,
sponsorship, endorsement or recommendation. All employees, agents,
representatives and consultants of each Party and Licensee’s Affiliates and
sublicensees shall be required to comply with the terms of this Section 5, and
each Party, as applicable, shall be responsible for any breach thereof and the
performance or non-performance of each such Person.

4.5 No Publicity. Except as required by law, no Party shall originate any news
release or other public announcement relating to this Agreement or the terms
hereof without the prior written approval of the other Parties; provided,
however that any party to this Agreement may provide public information
concerning this transaction to the extent necessary or appropriate to comply
with applicable securities laws and/or customary corporate communications
processes.

4.6 Equitable Remedies. Each Party acknowledges that if it, its Affiliates or
its respective employees, agents, representatives, or consultants breach (or
attempt to breach) the obligations set forth in this Section 4, the other
Parties will suffer immediate and irreparable harm, it being acknowledged that
legal remedies are inadequate. Accordingly, if a court of competent jurisdiction
should find that any such Party or Person has breached (or attempted to breach)
any such obligations, such Party or Person shall not oppose the entry of an
appropriate order compelling performance by such Party or Person and restraining
it from any further breaches (or attempted breaches).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10



--------------------------------------------------------------------------------

Article 5

Royalties

5.1 Royalties for Platelet Products.

 

  (a) For all Platelet Products sold by Cerus or Cerus’ Affiliates, Cerus shall
pay to Baxter ten percent (10%) of Net Sales of such Platelet Products.

 

  (b) For all Platelet Products sold by a Cerus sublicensee (other than a Cerus
Affiliate), Cerus shall pay to Baxter [ * ] percent ([ * ]%) of the [ * ]
received by Cerus from the sublicensee. Such payment shall be in lieu of the
royalty payable under Section 5.1(a).

5.2 Royalties for Plasma Products.

 

  (a) For all Plasma Products sold by Cerus or Cerus’ Affiliates, Cerus shall
pay to Baxter three percent (3%) of Net Sales of such Plasma Products.

 

  (b) For all Plasma Products sold by a Cerus sublicensee (other than a Cerus
Affiliate), Cerus shall pay to Baxter [ * ] percent ([ * ]%) of the [ * ]
received by Cerus from the sublicensee. Such payment shall be in lieu of the
royalty payable under Section 5.2(a).

5.3 Royalties for RBC products.

 

  (a) For all RBC Products sold by Cerus or Cerus’ Affiliates, Cerus shall pay
to Baxter five percent (5%) of the Net Sales of such RBC Products.

 

  (b) For all RBC Products sold by a Cerus sublicensee (other than a Cerus
Affiliate), Cerus shall pay to Baxter [ * ] percent ([ * ]%) of the [ * ]
received by Cerus from the sublicensee. Such payment shall be in lieu of the
royalty payable under Section 5.3(a).

5.4 Royalties for Residual Products.

 

  (a) For all Residual Products sold by Cerus, Cerus’ Affiliates or
sublicensees, Cerus shall pay to Baxter (i) [ * ] percent ([ * ]%) of the [ * ]
of any Residual Products that are systems for inactivation of pathogens in whole
blood, and (ii) [ * ] percent ([ * ]%) of the [ * ] of any other Residual
Products.

 

  (b) For all Residual Products sold by a Cerus sublicensee (other than a Cerus
Affiliate), Cerus shall pay to Baxter (i) [ * ] percent ([ * ]%) of the [ * ]
received by Cerus from the sublicensee on sales of systems for inactivation of
pathogens in whole blood, and (ii) [ * ] percent ([ * ]%) of the [ * ] received
by Cerus from the sublicensee on sales of other Residual Products. Such payment
shall be in lieu of the royalty payable under Section 5.3(a).

 

  (c) For the purpose of clarity, a system for the inactivation of pathogens in
whole blood will bear only the royalty set forth in this Section 5.4, and not
any royalty under Sections 5.1 through 5.3 above.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11



--------------------------------------------------------------------------------

5.5 Country Restrictions.

 

  (a) The Parties recognize that in certain countries Cerus may have the royalty
rate or Cerus’ ability to withdraw currency from the country limited by the
government in the context of a foreign exchange registration or other agreement
with the government. If such restrictions prohibit Cerus from paying the
above-described royalties, then the Parties will discuss other terms and
conditions to reach an agreement that fairly provides compensation to Baxter,
and to the extent permitted and financially practical, such as payment in local
currency.

 

  (b) The Parties also recognize that in certain countries within the Territory
Cerus may take an ownership position in an entity, e.g. Cerus’ Affiliate, in
order to make, sell or distribute the Products in the country and in compliance
with such country’s regulations. If Cerus receives compensation or equity in the
entity in place of royalty payments, then the Parties will discuss other terms
and conditions to reach an agreement that fairly provides compensation to Baxter
and Cerus in an amount equivalent to the above-described royalties.

5.6 Up-Front and Milestone Payments. For the avoidance of doubt, in the event
that Cerus receives any up-front, milestone, license fee or similar payments
(collectively “Lump Sum Payments”) from any sublicensee, collaborator or partner
in connection with the granting of any development, marketing, distribution or
other rights under this Agreement, Cerus [ * ]. Notwithstanding the foregoing,
in the event that (a) rights revert from BioOne to Baxter and Cerus in Japan
and/or China as to the Platelet System, and (b) within [ * ] months of the date
of such reversion, Cerus enters into a license agreement with a third party for
commercialization of the Platelet System in Japan or China, as the case may be,
then Cerus shall pay to Baxter [ * ] of any lump sum Payments that are received
by Cerus from the third party for such license and that relate to such
countries. Lump sum payments shall not be considered to include any funds paid
to Cerus specifically for development or support activities relating to
commercialization of the Platelet System or any equity investment in Cerus.

5.7 Waiver of Royalties During Term of Transition Services Agreement.
Notwithstanding the other provisions of Article 5, Baxter waives any royalties
that would otherwise be payable by Cerus with respect to Products that are
covered by the Transition Services Agreement during the term of that agreement.

5.8 Concerning Platelet System and Plasma System Sublicenses. In the event that
Cerus intends to sublicense rights to both the Platelet System and the Plasma
System to a third party, Cerus will not enter into a sublicense agreement that
provides for [ * ], unless Baxter consents in writing to such [ * ], such
consent not to be unreasonably withheld.

5.9 Concerning Certain Transactions. In the event that Cerus enters into a
transaction with a third party that provides for [ * ], and the same transaction
[ * ], or [ * ] the [ * ] for [ * ] at a [ * ] (and [ * ]), Baxter and Cerus
will negotiate a [ * ] between Cerus and Baxter that is [ * ] they would have
received if the third party agreement had provided for [ * ], all such
calculations to take into account appropriate discount rates to adjust for risk
and the time value of money. In no event, however, will Baxter’s [ * ]stated in
Sections 5.1(b), 5.2(b), 5.3(b) or 5.4(b), relative to the respective Products
described in such Sections. If the Parties cannot agree upon appropriate sharing
in any such instance, the matter will be resolved pursuant to Section 10.12
hereof.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12



--------------------------------------------------------------------------------

5.10 Royalty-Bearing Products. Notwithstanding Sections 5.1 through Section 5.4,
the royalties upon Platelet Products, Plasma Products, RBC Products and Residual
Products shall be applicable to such Products solely to the extent that they are
Royalty-Bearing Products.

Article 6

Royalty Reports and Payments

6.1 Reports. Within [ * ] days after the end of each calendar quarter, Cerus
agrees to make written reports to Baxter identifying Cerus’ actual Net Sales of
Products during such calendar quarter and the amount of royalties due to Baxter.
In each such report sales will be broken down in terms of Platelet Products,
Plasma Products, RBC Products, and Residual Products.

6.2 Payment of Royalties. Within [ * ] days after calendar quarter end, Cerus
shall pay to Baxter the royalties due for the Net Sales of the Products in U.S.
dollars. Only one royalty payment is due and payable to Baxter by Cerus as
described herein with regard to each Product sold regardless of the number of
Licensed Patents covering such Product.

6.3 Expiration of Royalty Payment Obligation. Determined for each individual
country within the Territory, the period of time over which Cerus shall report
and pay royalties is [ * ] years from the date [ * ] in the relevant country or
until [ * ] in the relevant country whichever period is longer (the “Royalty
Period”). For any Products manufactured by Cerus prior to the expiration of the
applicable Royalty Period and sold by Cerus within [ * ] months after the
expiration of such Royalty Period, Cerus shall pay to Baxter the applicable
royalty amount set forth in Article 5 and subject to Section 5.5.

6.4 Currency. All payments due hereunder shall be made in U.S. Dollars as
described above. Pricing for the Products will be presented in local currency
and converted into U.S. dollars during the Royalty Period being reported subject
to Section 6.3 hereof. The conversion rate to U.S. dollars shall be the average
conversion rate over all days of the Royalty Period reported, as quoted in the
Wall Street Journal.

6.5 Late Payment. Failure by Cerus, Cerus’ Affiliates or sublicensees to pay any
undisputed amounts when due shall result in the accrual of interest on the
remaining unpaid balance at a rate equal to the lesser of [ * ] percent ([ * ]%)
per month or the [ * ].

6.6 Withholding Taxes. Where required to do so by applicable law, Cerus shall
withhold taxes required to be paid to a taxing authority on account of any
payments to Baxter hereunder, and Cerus shall furnish Baxter with satisfactory
evidence of such withholding and payment in order to permit Baxter to obtain a
tax credit or other relief as may be available under the applicable law. Cerus
shall be responsible for penalties and interest accessed for late payment or
failure to withhold.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13



--------------------------------------------------------------------------------

6.7 Audit. For a period of [ * ] years after sales of any Products by Cerus in
the Territory (the “Audit Period”), Cerus agrees to keep records of all such
sales of such Product in sufficient detail to enable the royalties payable
hereunder to be determined. From time to time during such Audit Period, Baxter
may at its own expense cause an independent third party auditor reasonably
acceptable to Cerus to audit Cerus’ relevant books and records for the purpose
of determining compliance with this Agreement.

In the event that an audit is proposed with respect to Cerus’ proprietary
information (“Restricted Information”), then on the written demand of Cerus the
individuals conducting the audit with respect to the Restricted Information will
be limited to Baxter’s independent auditors. Such independent auditors shall
enter into an agreement with Cerus, under which such independent auditors shall
agree to maintain the confidentiality of the information obtained during the
course of such audit and establishing what information such auditors will be
permitted to disclose in reporting the results of any audit of Restricted
Information.

Any such audit shall be conducted during regular business hours in a manner that
does not interfere unreasonably with the operations of Cerus. The aggregate
number of audits of Cerus’ books and records conducted under this Section 6.7
shall not exceed [ * ] financial audit in any [ * ] month period. Subject to the
foregoing limitations, any such audit shall be conducted when requested by
notice given not less than [ * ] days prior to the commencement of the audit.

Any overpayment or underpayment of royalties determined by this Section 6.7
shall be due and payable to the other party by the party owing such amount
within [ * ] days after notice of such audit finding. In the event that any
audit performed hereunder results in an increase of [ * ] percent ([ * ]%) or
more in any payment due Baxter hereunder, Cerus shall be obligated to pay any
reasonable expenses incurred by Baxter with respect to such audit.

Article 7

Enforcement of Intellectual Property Rights; Insurance

7.1 Enforcement of Intellectual Property Rights. Each Party shall promptly, but
in no event later than [ * ] days after receipt of notice thereof, notify the
other Parties (i) of any Patent nullity actions, oppositions, reexaminations,
declaratory judgment actions of which it is aware alleging the invalidity or
unenforceability of any Patents included in the Licensed Patents or any alleged
or threatened infringement of any Patents included in the Licensed Patents or
the misappropriation or violation of any intellectual property rights relating
to the Licensed Materials or the Licensed Patents; or (ii) if it reasonably
believes that the Licensed Materials or Licensed Patents are being infringed,
misappropriated or violated by a third party.

Each Party shall cooperate with the other Parties, at its own reasonable
expense, in any action taken by a third party involving a nullity action,
opposition, reexamination or any other action taken by such third party alleging
the invalidity or unenforceability of any Licensed Materials or Licensed
Patents.

Cerus, at its expense, shall have the right to respond to, defend or prosecute,
and pursue, as appropriate and as determined by Cerus in its commercially
reasonable discretion, any actions taken to defend any alleged or threatened
infringements, misappropriations or any other violations

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14



--------------------------------------------------------------------------------

by a third party of the Licensed Materials and/or Licensed Patents in the
Territory provided such violations are not caused by Baxter, or Baxter’s
Affiliates or sublicensees. In addition, Cerus, at its expense, shall have the
right to pursue, as determined by Cerus in its commercially reasonable
discretion, all necessary actions against any third party that Cerus reasonably
believes is infringing, misappropriating or violating any of the Licensed
Materials and/or Licensed Patents in the Territory. Cerus shall: (i) have the
sole ability to direct the conduct of such response or defense; (ii) bear all
legal fees and other costs and expenses associated with such response or
defense, including those incurred by Baxter at Cerus’ request; and (iii) after
payment of all expenses (including prosecution and maintenance of the Licensed
Patents, litigation associated expenses including attorney fees, travel
expenses), pay royalties to Baxter on all amounts recovered from third parties
in connection with such response or defense, treating such recoveries as Net
Sales allocable to the particular Product as to which the infringement occurred.
Baxter shall cooperate with Cerus and its legal counsel, join in suits or
actions that may be brought by Cerus, at Cerus’ reasonable request, allow itself
to be named as a party, at Cerus’ reasonable request, and be available at Cerus’
reasonable request to be an expert witness or otherwise to assist in such
proceedings.

In the event Cerus decides not to respond to, defend or prosecute, and pursue
any actions taken to defend any alleged or threatened infringements,
misappropriations or any other violations by a third party of the Licensed
Materials and/or Licensed Patents in the Territory then Cerus will notify Baxter
of such decision within [ * ] days of the notification of infringement. In view
of such a decision by Cerus, Baxter may take such actions under its own name.

7.2 Baxter Insurance. Baxter shall carry, through self-insurance or a
combination of self-insurance and commercially placed insurance, appropriate
levels of insurance coverage consistent with its commercially reasonable
business practices.

7.3 Cerus Insurance. Cerus shall carry appropriate levels of insurance coverage
consistent with its commercially reasonable business practices.

Article 8

Representations and Warranties; Covenants; Warranty Disclaimer

8.1 General. Each Party represents and warrants to the other that: (a) all
corporate action necessary for the authorization, execution and delivery of this
Agreement by such Party and the performance of its obligations hereunder has
been taken; (b) the execution, delivery and anticipated performance of this
Agreement do not violate or conflict with any law applicable to it, any
provision of its charter or bylaws, any order or judgment of any court or other
agency of government applicable to it or any of its assets or any contractual
restriction or provision or agreement or instrument binding on or affecting it
or any of its assets; and (c) its obligations hereunder constitute its legal,
valid and binding obligations, enforceable in accordance with their respective
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15



--------------------------------------------------------------------------------

8.2 Baxter’s Additional Representations and Warranties; Covenants. Baxter
represents and warrants to Cerus as of the Execution Date, and covenants to
Cerus, that:

 

  (a) Baxter is the sole owner, or joint owner with Cerus, of all right, title
and interest in and to the Licensed Patents and Licensed Materials;

 

  (b) with regard to the Licensed Patents and the Licensed Materials, Baxter has
all sufficient rights necessary to grant the license to Cerus in accordance with
the terms of this Agreement;

 

  (c) Baxter is not in default or breach of any agreement or license under which
it has acquired any rights to license the rights licensed to Cerus hereunder;

 

  (d) the information and materials set forth in the Licensed Materials, and the
rights licensed hereunder, are all that is reasonably necessary for Cerus to
manufacture the Products and Baxter has been successfully manufacturing the
current configuration of the Platelet System marketed in Europe with only such
information, materials and rights;

 

  (e) Baxter has not granted to any other Person any rights, licenses or
privileges in the Licensed Patents in the Territory and is not a party to any
agreements, regulations or covenants which would require third party consents,
waivers and authorizations (including any government consents, waivers or
authorizations) necessary or appropriate for consummation of the transactions
contemplated by this Agreement;

 

  (f) Baxter shall not impair or otherwise adversely affect the rights of Cerus
in any of the Licensed Patents or Licensed Materials through any action or
omission that Baxter knows, or should know, would impair or otherwise adversely
affect such rights;

 

  (g) Baxter has taken and will take all actions reasonably necessary to protect
the Licensed Patents (including registering the same in jurisdictions determined
by Baxter in its reasonable discretion, and all such registered Licensed Patents
have not been canceled or abandoned or permitted to lapse);

 

  (h) the Licensed Patents and the Licensed Materials are not subject to any
lien or other encumbrance; and

 

  (i) Baxter has not received any notice indicating that sale, offer for sale,
import and manufacture of the Products, and use of such Products by customers of
Cerus and Cerus’ use of the Licensed Materials, would infringe, misappropriate
or violate any issued Patent that has not been declared invalid or unenforceable
by a final, non-appealable court order, or any copyright, trademark, trade
secret, confidential information or other intellectual property right of any
third Person.

8.3 Disclaimer of Warranty. EXCEPT AS PROVIDED HEREIN, BAXTER MAKES NO OTHER
WARRANTIES UNDER THIS AGREEMENT, EXPRESS OR IMPLIED, INCLUDING, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, OR NONINFRINGEMENT.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16



--------------------------------------------------------------------------------

8.4 Disclaimer of Damages; Limitation of Liability. In no event shall any Party
be liable for incidental or consequential damages regardless of whether such
Party shall be advised, shall have other reason to know, or in fact shall know
of the foregoing, in excess of [ * ] U.S. dollars (U.S. $[ * ]) in the aggregate
under this Agreement.

Article 9

Termination

9.1 Term of Agreement. The term of this Agreement (the “Term”) shall commence on
the Effective Date of this Agreement, and continue until terminated as provided
herein.

9.2 Termination. This Agreement may be terminated as follows:

(a) by Baxter and Cerus upon their mutual agreement;

(b) by Baxter upon a Fundamental Breach; as used herein a “Fundamental Breach”
is:

(i) failure by Cerus to perform its obligations under Section 7.3 of this
Agreement that is not cured within [ * ] days after notice from Baxter or Cerus
to Cerus of such failure; provided, however, that this Section 9.2(b)(i) shall
apply only if the amount unpaid exceeds [ * ] U.S. dollars (U.S.$[ * ]);

(ii) failure by Cerus to make any payment to Baxter under this Agreement (other
than a de minimis payment) following repeated previous payment failures or
delays, evidencing a conscious disregard by Cerus of its payment obligations to
Baxter, and following a written notice to Cerus from Baxter that further payment
failures will or could result in termination;

(c) by Cerus upon a material breach of this Agreement by Baxter, provided,
however, the breaching party shall be entitled to written notice of such breach
and [ * ] days to cure such breach before the Agreement may be terminated.

9.3 Measures In Lieu of Termination. It is understood by the Parties that,
inasmuch as Cerus is making significant concessions and will pay significant
royalties under the Restructuring Agreement and this Agreement, Cerus would be
forced not to terminate this Agreement even though Cerus shall be entitled to
terminate this Agreement for cause attributable to Baxter pursuant to
Section 9.2(c) hereof. Consequently, Cerus shall be entitled, in lieu of
termination of this Agreement for the cause attributable to Baxter pursuant to
Section 9.2(c) hereof, to reduce the royalties payable under this Agreement and
to relax other requirements so as to be equitable to the Parties in view of such
cause attributable to Baxter, as the case may be.

9.4 Effect of Termination. If this Agreement shall be terminated pursuant to
Section 9.2, except as may otherwise be agreed in writing by the Parties, all
further obligations of the Parties under this Agreement shall terminate without
further liability of any Party to another; provided

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17



--------------------------------------------------------------------------------

that the obligations of the Parties contained in the following provisions of
this Agreement shall survive any expiration or earlier termination of this
Agreement: Articles 1, 4, 7, 8 and 10 and Sections 3.4, 6.7 and 9.4.

Article 10

Miscellaneous

10.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Illinois.

10.2 Assignments and Delegation.

(a) No Party may assign any of its rights under this Agreement other than
assignments to a Permitted Assignee, except with the prior written consent of
the other Parties. The Parties shall not unreasonably withhold its consent to
assignments. Permitted Assignees include Affiliates of the relevant Party and
third parties to whom the relevant Party transfers substantially all of the
products, business and services to which this Agreement relates. In the case of
an assignment by Baxter, assignees must also receive an assignment of all of
Baxter’s rights in all intellectual property licensed to Cerus hereunder,
subject to the licenses granted in this Agreement. It shall be a condition of
any such assignment that the assignee shall assume all obligations of the
assigning party under this Agreement

(b) No party may delegate any performance under this Agreement.

(c) Any purported assignment of rights or delegation of performance in violation
of this Section is void.

10.3 Successors and Assigns. This Agreement inures to the benefit of, and is
binding upon, the successors and assigns of the Parties hereto.

10.4 Entire Agreement; Amendments. This Agreement, the Restructuring Agreement
and the Manufacturing and Supply Agreement and the other Concurrent Agreements
(as defined in the Restructuring Agreement) contain the entire understanding of
the Parties with regard to the subject matter contained herein and therein, and
supersede all prior agreements or understandings of the Parties with respect to
the subject matter of this Agreement, and such other agreements. This Agreement
may not be amended, modified or supplemented except by a written instrument
signed by an authorized representative of each of the Parties.

10.5 Force Majeure. No Party will be deemed in default if delayed or prevented
from performing its obligations under this Agreement, in whole or in part, due
to an act of God, fire, flood, explosion, civil disorder, strike, lockout or
other labor trouble, material shortages of utilities, equipment, materials or
facilities, delay in transportation, breakdown or accident, riot, war, terrorist
attack or other cause beyond its control (a “Force Majeure Event”); provided
that it shall notify the other Party promptly of such event and resume full
performance of this Agreement as soon as practicable following the conclusion of
the Force Majeure Event.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18



--------------------------------------------------------------------------------

10.6 Interpretation; No Strict Construction. Article titles and headings to
Sections herein are inserted for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement. The language used in this Agreement shall be deemed to be the
language chosen by the Parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any Party hereto.

10.7 Partial Invalidity. If any provision of this Agreement, or the application
thereof, is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions of this Agreement will in no way
be effected, impaired or invalidated, and to the extent permitted by applicable
law, any such provision will be restricted in applicability or reformed to the
minimum extent required for such provision to be enforceable.

10.8 No Third Party Beneficiary. This Agreement will not confer any rights or
remedies on any person other than the Parties hereto and their respective
successors and Permitted Assigns.

10.9 Counterparts. This Agreement may be executed in one or more counterparts
(and by facsimile), all of which shall be considered one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other parties.

10.10 Notices. Wherever under this Agreement one Party is required or permitted
to give written notice to the other, such notice will be deemed given if made in
writing and delivered either by hand, by a recognized overnight delivery service
(with delivery charges prepaid), by first class, registered or certified United
States mail (postage prepaid), or by facsimile transmission (provided that in
the case of facsimile transmission, a confirmation copy of the notice shall be
delivered by hand, by a recognized overnight delivery service (with charges
prepaid), or by first class, registered or certified United States mail (postage
prepaid) within two (2) days of facsimile transmission), addressed to each party
as follows:

If to Cerus, such notices shall be delivered to:

Cerus Corporation

2411 Stanwell Drive

Concord, CA 94520

Attn:    Vice President, Legal Affairs

    Fax: 925.288.6278

If to Baxter, such notices shall be delivered to:

Baxter Healthcare Corporation

Route 120 & Wilson Road

Round Lake, IL 60073

Attn:    President, Transfusion Therapies

    Fax: 847.270.3855

Or such other address as any such Party may designate in writing, and delivered
to the other Parties hereto pursuant to this Section 10.10.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19



--------------------------------------------------------------------------------

10.11 Nonwaiver. No alleged waiver, modification or amendment to this Agreement
shall be effective against either Party hereto, unless in writing, signed by the
Party against which such waiver, modification or amendment is asserted, and
referring specifically to the provision hereof alleged to be waived, modified or
amended. The failure or delay of either Party to insist upon the other Party’s
strict performance of the provisions in this Agreement or to exercise in any
respect any right, power, privilege, or remedy provided for under this Agreement
shall not operate as a waiver or relinquishment thereof, nor shall any single or
partial exercise of any right, power, privilege or remedy preclude other or
further exercise thereof, or the exercise of any other right, power, privilege,
or remedy; provided, however, that the obligations and duties of either Party
with respect to the performance of any term or condition in this Agreement shall
continue in full force and effect.

10.12 Alternative Dispute Resolution. The Parties will attempt to settle any
claim or controversy arising out of this Agreement through good faith
negotiations and in the spirit of mutual cooperation. Any issues that cannot be
resolved will be referred to a senior management representative from each of the
Parties who has the authority to resolve the dispute. In the event such senior
management representatives cannot resolve the dispute, the dispute will be
submitted to binding arbitration for resolution. Any such proceedings shall be
conducted at the place of the principal office of the respondent in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”). Any such dispute or controversy shall be arbitrated before a single
arbitrator selected in accordance with the rules of the AAA. The arbitrator’s
decision shall be final and binding upon the parties. The parties shall be
entitled to full discovery in any such arbitration. Each party shall bear one
half of the cost of such arbitration, unless the arbitrator otherwise allocates
such costs. Judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. Nothing in this Section will prevent
either Party from resorting to judicial process if injunctive relief from a
court is necessary to prevent serious and irreparable injury to one Party or to
others.

10.13 Joint and Several Liability. BHSA and BHC’s obligations and liability
under this Agreement shall be joint and several and each of BHSA and BHC shall
be individually responsible for performing the obligations assigned to Baxter
hereunder.

10.14 Rights Cumulative. The rights, remedies and powers of each of the Parties
contained in this Agreement, the Restructuring Agreement and the Manufacturing
and Supply Agreement are cumulative and not exclusive of any rights, remedies or
powers provided to the parties by law, this Agreement or otherwise. No single or
partial exercise by any of the Parties of any right, remedy or power under this
Agreement shall preclude any other or further exercise thereof or the exercise
of any other right, remedy or power.

10.15 U.S. Bankruptcy Law. The Parties agree that all intellectual property
licensed herein is “intellectual property” as defined in 11 U.S.C. Section 101
(35A) and that Cerus shall be able to rely on all of the protections of 11
U.S.C. Section 365(n) in order to protect its interests in all licenses granted
to Cerus herein the event of a rejection of this Agreement in connection with
Baxter’s bankruptcy, insolvency or related event in any U.S. court.

10.16 Security Interest. As security for the performance of all of Baxter’s
obligations hereunder and under the Manufacturing and Supply Agreement and any
damages owed by Baxter to Cerus in

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20



--------------------------------------------------------------------------------

the event of Baxter’s breach or default of this Agreement or the Manufacturing
and Supply Agreement, Baxter hereby grants to Cerus, a security interest in its
respective interest in the Licensed Patents issued or applied for in any country
of the Territory, excluding Licensed Patents issued in the United States, and
all proceeds thereof, and the granting party shall cooperate with Cerus with
respect to all filings and other actions necessary to perfect such security
interest.

{Signature Page to Follow}

{THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK}

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first set forth above.

 

BAXTER HEALTHCARE S. A.   CERUS CORPORATION By: /s/ U.
Eisenring                                                                By: /s/
Claes Glassell                                                          Name: U.
Eisenring   Name: Claes Glassell Title: Corporate Counsel, Baxter Healthcare SA
  Title: President and Chief Executive Officer By: /s/ B.
Lenzlinger                                                                Name:
B. Lenzlinger     Title: Finance Director     BAXTER HEALTHCARE CORPORATION    
By: /s/ John Greisch                                                           
    Name: John Greisch     Title: Corporate Vice President and CFO    

 

EXECUTION    S-1    LICENSE AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit A

Licensed Patents

 

BAXTER

DOCKET NO.

 

COUNTRY

 

APPLICATION/

PATENT NO.

   FILING DATE    ISSUE DATE/
EXP. DATE
PRODUCT [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ]

 

EXECUTION    EXHIBIT A    LICENSE AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit A

Licensed Patents

 

BAXTER

DOCKET NO.

 

COUNTRY

 

APPLICATION/

PATENT NO.

   FILING DATE    ISSUE DATE/
EXP. DATE
PRODUCT [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ] [ * ]   [ * ]   [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ]

948874 v5/SF

 

EXECUTION    EXHIBIT A    LICENSE AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.